EXHIBIT 99.1 IMMEDIATE RELEASE Contact: Mark Johnson Sr. Director, Investor Relations mjohnson@atyrpharma.com 858-223-1163 aTyr Pharma Announces Third Quarter 2016 Operating Results -Data Readouts from Three Clinical Trials of Resolaris™ in Rare Myopathies On Track for December 2016- SAN DIEGO – November 14, 2016 – aTyr Pharma, Inc. (Nasdaq: LIFE), a biotherapeutics company engaged in the discovery and development of Physiocrine-based therapeutics to address severe, rare diseases, today announced operating results for the third quarter ended September 30, 2016. “During the third quarter, we continued to make significant progress in our clinical development of Resolaris™ for the treatment of patients with facioscapulohumeral muscular dystrophy (FSHD), early onset FSHD, and limb-girdle muscular dystrophy 2B (LGMD2B). We look forward to announcing data from our three ongoing clinical trials in these indications next month,” said John Mendlein, PhD, CEO of aTyr Pharma. “We anticipate initiating clinical development for our iMod.Fc program for rare pulmonopathies next year. Finally, we continue to advance our understanding of the Resokine pathway to aid in therapeutically intervening in homeostatic pathways in a fiscally prudent manner.” Recent Highlights • Fast Track Designation – In October, Resolaris was granted Fast Track designation by the U.S. Food and Drug Administration (FDA) for the treatment of FSHD, making it the first known therapeutic candidate for the treatment of FSHD to receive the designation. • World Muscle Society Presentation on Resolaris for FSHD – In October, aTyr presented clinical data from its adult FSHD (002) trial at the 21st International Annual Congress of the World Muscle Society in Granada, Spain. The presentation included detailed data covering the safety, tolerability and pharmacokinetics of Resolaris, and further detailed activity seen in the patient-reported outcomes, known as the Individualized Neuromuscular Quality of Life Assessment (INQoL), and the physician-reported functional assessment of Manual Muscle Testing (MMT). • Early Onset FSHD Enrollment Completed – During the third quarter, aTyr completed enrollment in Stage 1 of its early onset FSHD (003) trial testing Resolaris in that indication. • Research Expertise – In September, David J. King, Ph.D., joined aTyr Pharma as Senior Vice President, Research. Dr. King’s industry experience is highlighted by his tenures at Medarex, Inc. (acquired by Bristol-Myers Squibb in 2009) and Celltech Therapeutics Ltd. (acquired by UCB in 2004). At Medarex, he led programs to identify therapeutic antibodies and played a key role in programs targeting novel biologics (including PD-1), and at Celltech, he directed the protein biochemistry and antibody engineering activities that led to the discovery and development of Cimzia®. Dr. King also served as Chief Scientific Officer at AnaptysBio, Inc. where he led research that developed a novel technology for generating antibody therapeutics. 1 Upcoming Milestones • Early Onset FSHD (003) Trial: o Data from first four (of eight) patients enrolled in Stage 1 expected to be announced in December 2016. o Results from all eight patients enrolled in Stage 1 expected to be announced in first half of 2017. • LGMD2B/FSHD (004) Trial: Top-line results expected to be announced in December 2016. • First Extension (005) Trial: Update from the rollover patients expected to be announced in December 2016. • Second Extension (006) Trial: Update from the rollover patients expected to be announced in first half of 2017.
